Per Curiam,
An examination of this case exhibits nothing that was even technically wrong in its trial and disposition in the court below. If, however, there were such error, we would not, on that account, reverse unless we were clearly satisfied that it materially affected the result, and led the jury to a wrong conclusion.
The weight of the evidence is very decidedly in favor of John B. Hoar’s testamentary capacity, and we would be unwilling to disturb a sound and righteous verdict even on exceptions much less dubious than those before us. ■
The judgment is affirmed.